Citation Nr: 0733462	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-43 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for vascular insufficiency 
as a residual of a cold injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
April 1945. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

In the June 2004 rating decision, service connection for a 
vascular insufficiency due to extreme cold/cold exposure was 
denied.  The veteran perfected an appeal of that denial.

In April 2007, the Board advanced the veteran's case on its 
docket on the basis of his advanced age.  See 38 C.F.R. § 
20.900(c) (2007).

In May 2007, the Board remanded the issue of service 
connection for vascular insufficiency as a residual of a cold 
injury, other than Raynaud's disease, for further 
development.  A supplemental statement of the case (SSOC) 
which continued to deny the claim was issued in July 2007 by 
the VA Appeals Management Center (AMC).  The case is once 
again before the Board.

Hearing request

In the veteran's July 2004 notice of disagreement, he 
indicated that he was willing to appear at a hearing before a 
"board or judge."  In the veteran's December 2004 
substantive appeal (VA Form 9), he specifically stated that 
he did not want a Board hearing.  The Board notes that the 
veteran's request for an advance on the Board's docket 
clearly indicates a desire on his part that his claim be 
expeditiously dealt with by the Board.  Therefore, no further 
development with regard to a hearing is necessary.

Issue no longer on appeal

In its May 2007 decision, the Board denied the reopening of a 
claim of service connection for Raynaud's disease.  This 
issue has therefore been resolved.  
See 38 C.F.R. § 20.1100 (2007).


FINDINGS OF FACT

1.  The veteran has been diagnosed with venous insufficiency.

2.  The veteran was exposed to cold during service.

3.  The competent medical evidence indicates that the 
veteran's venous insufficiency is not related to an in-
service cold injury or any other incident of the veteran's 
military service.


CONCLUSION OF LAW

Venous insufficiency was not incurred in or aggravated by the 
veteran's military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for venous 
insufficiency [other than Raynaud's disease, for which 
service connection has been previously and finally denied].

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In May 2007, the Board remanded this claim for the VA AMC to 
obtain a medical nexus opinion.  In June 2007, the veteran 
underwent a VA examination.  The
examiner rendered a medical nexus opinion.  The claim was 
readjudicated in a July 2007 SSOC.  Therefore, the Board 
finds that the RO has complied with the directives of the May 
2007 remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in April 
2004 and May 2007, which were specifically intended to 
address the requirements of the VCAA.  In the April 2004 
letter, the RO advised the veteran of what the evidence must 
show to establish service connection in general.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.

As for the evidence to be provided by the veteran, in the 
April 2004 VCAA letter the RO asked the veteran to identify 
and send relevant medical evidence.  The veteran was informed 
that VA would provide a medical examination if VA decides it 
is necessary to make a decision on his claim.  [A VA 
examination was conducted in June 2007.]

In the April 2004 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the April 2004 VCAA letter, the RO specifically informed 
the veteran to submit any evidence in his possession that 
pertained to his claim.  This request is open ended.  That 
VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in June 2004, 
after the April 2004 VCAA letter.  Therefore, the timing of 
the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3), connection between the veteran's service and the 
disability, is in dispute, and that matter was addressed by 
the April 2004 VCAA letter described above.  Moreover, the RO 
specifically addressed elements (4) and (5) in the May 2007 
letter.

As for the timing of the VCAA notice as the fourth and fifth 
elements, the RO sent the letter to the veteran in May 2007.  
He was afforded an opportunity to respond before the SSOC 
issued in July 2007.  Therefore, the essential fairness of 
the adjudication was not affected.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to five elements 
in Dingess/Hartman.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his service connection claim, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating them.  The evidence of record includes VA 
and private treatment records, as well as the report of June 
2007 VA examination, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained to the extent possible.

The Board notes that the veteran has reported additional 
private treatment many years earlier, but he has also 
indicated that records from such facilities were no longer 
available.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 
6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 
233, 237 (1993).
   
The Board further notes that the veteran's service medical 
records are unavailable.  
It appears that these records may have been destroyed in a 
July 1973 fire at the National Personnel Records Center in 
St. Louis, Missouri.  The Board is cognizant of Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United 
States Court of Appeals for the Federal Circuit elaborated on 
VA's responsibility to obtain a veteran's service medical 
records.  Specifically, the Federal Circuit stated the VA 
must make more than a single attempt to locate such records, 
and must inform the veteran of their absence, so that he may 
independently seek to obtain them.  See Hayre, 188 F.3d at 
1331-32; see also McCormick v. Gober, 14 Vet. App. 39 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the RO made attempts in July 2000 and May 2004 
to obtain a set of the veteran's service records, to include 
service medical records, reports of the 
U.S. Army Office of the Surgeon General, and service 
personnel records, and has informed the veteran of its 
inability to obtain them.  The only records that were 
obtained were daily sick reports.  It is clear that further 
requests for service records for the veteran would be futile.  
See Hayre, Counts and Porter, all supra.  Therefore, while 
the Board regrets that the veteran's service medical records 
are unavailable, VA has no further duty to him with respect 
to obtaining them.

In any event, as explained below, the outcome of this appeal 
rests not on what occurred in service but rather the medical 
nexus, or more correctly lack thereof, between the current 
venous insufficiency and an in-service cold injury, the 
existence of which is not in dispute despite the absence of 
the service medical records.  Thus, the loss of service 
medical records, although regrettable, is not crucial to the 
outcome of the issue being decided by the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative, who has provided argument on his behalf.  As 
noted in the Introduction section of the decision, the 
veteran did not request a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. § 1110 (West 2002).  

For certain chronic disorders, to include cardiovascular 
diseases, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

Initial comment

As was noted in the Board's VCAA discussion above, the 
veteran's service medical records are missing.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare, supra.

In an August 2005 written argument, the veteran's 
representative asserted "because the [service medical 
records] are missing from the claims file, his claim has been 
placed in relative equipoise."  See August 2005 statement of 
accredited representative in appealed case (in lieu of VA 
Form 646), page 2.  This is not  correct statement.  The case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) aff'd, 
455 F.3d 1346 (Fed. Cir. 2006), cert. denied, 2007 U.S. LEXIS 
5211, 75 U.S.L.W. 3608 (May 14, 2007) [the Court declined to 
apply an "adverse presumption" where records have been lost 
or destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases].

The veteran's representative in April 2007 and August 2005 
written argument cites Smith v. Derwinski, 2 Vet. App. 147 
(1992), apparently for the proposition that service 
connection can be established based on lay evidence alone.  
See April 2007 appellant's brief, page 2; August 2005 
statement of accredited representative in appealed case (in 
lieu of VA Form 646), page 2.  However, subsequent case law 
makes it clear that while in certain circumstances, lay 
evidence may be sufficient to establish an in-service 
incurrence or aggravation of an injury, medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability is necessary to establish service 
connection for a claimed disability.  See Hickson, supra.

Discussion

With respect to Hickson element (1), current disability, the 
competent medical evidence demonstrates that the veteran 
currently has a venous insufficiency.  Most recently, the 
June 2007 VA examiner diagnosed venous insufficiency.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address the matters of in-
service disease and in-service injury.

Venous insufficiency were first indicated in February 1976, 
over 30 years after the veteran left military service in 
1945.  The veteran himself dies not appear to contend that he 
had venous insufficiency during service or for many years 
thereafter, and he has presented no competent medical 
evidence to that effect.  

The one-year statutory presumption for a cardiovascular 
disease found in 38 C.F.R. §§ 3.307and 3.309 is not for 
application, as the venous insufficiency was first diagnosed 
decades after service.

With respect to in-service injury, the alleged injury is 
exposure to cold in service in February 1945.  As noted 
above, the daily sick logs show that the veteran was on sick 
call in February 1945.  The Board accepts that he may have 
been exposed to cold in service in February 1945.  In-service 
incurrence of injury, that is to say exposure to extreme 
cold, has been shown, and Hickson element (2) is therefore 
satisfied.   

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  There is 
conflicting evidence on this crucial matter.  The evidence 
arguably relating the venous insufficiency to the in-service 
cold injury is a June 2005 VA treatment in which there is an 
assessment of history of frostbite with intermittent skin 
lesion and pain between the feet.  The evidence against the 
veteran's claim is the medical opinion in the report of the 
June 2007 VA examination.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  
However, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the recent medical opinion which 
found no relationship between the veteran's venous 
insufficiency and his military service) outweighs the 
evidence in favor (the June 2005 VA treatment record).

The June 2005 VA treatment record shows an assessment of 
history of multiple deep vein 
thrombosis/thrombophlebitis/pulmonary embolism, and an 
assessment of varicose veins.  However, the VA doctor did not 
specifically relate those disorders to the in-service cold 
injury.  To the extent that that doctor may have related the 
venous insufficiency to the in-service cold injury (by 
indicating that an intermittent skin lesion and pain between 
the feet were residuals of in-service frostbite), the doctor 
did not provide any rationale supporting the implied 
conclusion that a relationship between the veteran's venous 
current disability and military service may exist.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].

On the other hand, there is of record a very thorough, two-
page report of the June 2007 VA examination, which was 
generated in response to the Board's remand instructions.  
The examiner reviewed the veteran's claims file, and 
solicited from the veteran an extensive history of his 
symptomatology.  The June 2007 VA examiner opined that the 
veteran's venous insufficiency was not a complication of cold 
exposure.  The basis of that examiner's opinion was that 
there was no clinical evidence of peripheral arterial 
disease, which according to the examiner is a vascular 
disease that is consistent with a cold injury.  The Board 
attaches great weight of probative value to this opinion, 
which appears to have been based on a review of the record as 
well as clinical findings.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."].

The Board accordingly finds that a preponderance of the 
competent medical nexus opinion evidence is against the 
veteran's claim.

To the extent that the veteran himself is contending that his 
venous insufficiency is related to his in-service cold 
exposure, the Board notes that lay persons, such as the 
veteran, are not competent to opine on medical matters such 
as the date of onset of a claimed disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2007) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statement 
offered in support of the veteran's claim does not constitute 
competent medical evidence and is entitled to no weight of 
probative value.

The Board additionally observes that the veteran has not 
contended, and the evidence of record does not show, that any 
other incident or aspect of the veteran's military service is 
responsible for the claimed venous insufficiency.

Conclusion

In summary, in the absence of the required Hickson third 
element, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for venous insufficiency.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for venous insufficiency as a residual of 
a cold injury is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


